DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I (claims 1-6) in the reply filed on 07/28/2022 is acknowledged.  The traversal is on the ground(s) that Groups I and II have a unity of invention because Hu et al. fail to teach all of the elements common between the Groups (page 2 of the Remarks, dated 07/28/2022).  This is not found persuasive because as set forth in the restriction requirement, the inventions listed as Groups I-II do not relate to a single general inventive concept under PCT Rule 13.1 because they do not relate to one invention only, or to a group of inventions so linked so as to form a single inventive concept. Independent Claim 1 is directed to a method and claim 7 is directed to a system (apparatus). As discussed in the restriction requirement (dated 06-01-2022), the common technical features between the independent claims does not include the method steps as the method steps are not recited in the apparatus claim. The common technical features among the Groups as outlined in the restriction requirement are taught by Hu et al. Moreover, as discussed below, the method according to claim is anticipated by Nyberg. Thus, unity of invention between the Groups is lacking.  	The requirement is still deemed proper and is therefore made FINAL. 			Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “vicinity” in claim 1 is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required. Claims 2-6 are included in this rejection. 
Claim 2 recites the limitation "the hollow interior" in lines 3 to 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 2 recites the limitation "the lateral groove interior" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
The term “subtle” in claim 6 is a relative term which renders the claim indefinite. The term “subtle” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nyberg (US 7,160,719).
Regarding claim 1, Nyberg discloses a three-dimensional culture method of cells, comprising the steps of: 	 positioning a plurality of fibers in a flow path spatial part, in which a space surrounded by an inner wall surface from a supply port to a discharge port of a culture solution is used as a flow path, so that a longitudinal direction of each of the fibers is along a direction of the flow path while a predetermined interval is mutually maintained between the fibers (in the method of Nyberg, a hollow fiber bundle 100 is provided having intracapillary space 101 and extracapillary space 102, separated by a plurality of  selectively permeable barriers 103 spaced apart; the hollow fiber bundle  10 is housed within a housing 20 having an inlet and outlet; FIGS. 1 and 2; col. 2, ll. 38-40; col. 5, line 62 to col. 6, line 16); and  	placing a plurality of cell clusters in the flow path upon causing the cell clusters to run with a liquid flow of the culture solution supplied in the flow path from the supply port, and culturing each of the cell clusters by stacking the cell clusters on an outer surface of each of the fibers with a vicinity of the discharge port as a growth origin (spheroids in a cell reservoir (FIGS. 1 and 3: 30) are introduced into the flow path and reticulated into the system, and thus viewed to accumulate adjacent the discharge port at some point, prior to being discharged; col. 8, ll. 17-27).
Regarding claim 2, Nyberg further discloses wherein each of the fibers has a hollow interior along a longitudinal direction formed therein (FIG. 2: interior 101), has a plurality of micropores that penetrate from the outer surface to the hollow interior, and metabolic waste is removed from each of the cell clusters through each of the micropores (permeable barriers 103 comprises micropores that facilitate removal of waste products from a fluid; col. 3, ll. 41-45; col. 5, ll. 39-53).
Regarding claim 3, Nyberg further discloses wherein each of the fibers supplies either or both of growth factors and nutritional factors to each of the cell clusters through each of the micropores (the selectively permeable membrane allows small particulates to be exchanged between intracapillary space 101 and extracapillary space 102, and thus fully capable of supplying either or both of growth factors and nutritional factors to each of the cell clusters through each of the micropores; col. 4, ll. 16-26; col. 5, ll. 40-51).
Regarding claim 4, Nyberg further discloses wherein a flow rate of the culture solution is controlled, and a number of the cell clusters to be placed in the flow path (the system of of Nyberg includes pumps and sensors for regulating fluid flow rate; col. 4, ll. 42-43), and a placement timing thereof are adjusted in accordance with a control state of the culture solution (Nyberg discloses a desired number of cells can be employed with the method; col. 8, ll. 8-11; further, the system of Nyberg discloses all of the steps of the claimed method, and thus fully capable of adjusting in accordance with a control state of the culture solution). It is noted that claim 4 recites limitations that is directed to the intended results to be achieved, rather than the steps required to achieve the desired results.
Regarding claim 5, Nyberg further discloses wherein at least one or more among a temperature (col. 5, ll. 33-37), a carbon dioxide concentration, an oxygen concentration and a nitrogen concentration of the culture solution are controlled (col. 6, ll. 37-48)
Therefore, Nyberg meets and anticipates the limitations set forth in claims 1-5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nyberg as applied to claim1 above, and further in view of Page et al. (US 2014/0073034; hereinafter “Page”).
Regarding claim 6, Nyberg discloses the three-dimensional culture method of cells according to claim 1 as set forth above. 	Nyberg does not explicitly disclose wherein subtle vibration is applied to each of the fibers, along a flow path direction, at a predetermined timing in accordance with a growth process of each of the cell clusters.  	Page discloses wherein it is well-known in the art to apply vibration to hollow fibers to improve filter flow rate ([0071]). 	In view of Page, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have vibrated the hollow fibers, along a flow path direction, of Nyberg, for the purpose of improving filter flow rate, as disclosed by Page  ([0071]).
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799